 UNITED BROTHERHOOD OF CARPENTERS, ETC., LOCAL 1281 565United Brotherhood of Carpenters and Joiners of America,Local Union 1281,AFL-CIOandRobert Jelinek, Richard Rapp,Harold Soule, Albert O. Waddell, and Harold WaltherandRichard Rapp,Harold Soule, and Albert0.WaddellandFuller Paint and Glass Company.CasesNos. 19-CC-112,19-CC-117, and 19-CC-118.May 5, 1960DECISION AND ORDEROn May 18, 1959, Trial Examiner Herman Marx issued his Inter-mediate Report in the above-entitled proceedings, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake cerain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondent had not engaged in certain other alleged unfair laborpractices, and recommended that those allegations be dismissed.Thereafter the General Counsel and the Respondent filed exceptionsto the Intermediate Report and supporting briefs.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations, with the following additions and modifications.1.We find, in agreement with the Trial Examiner, that the Re-spondent caused the work stoppages at the Fort Richardson andTucker and Peterson projects.'We do not agree with his finding thatthe Respondent did not cause the stoppage at Government Hill.CC& R Builders, Inc., was the general contractor at GovernmentHill, and members of the Respondent were among its employees therein November 1958, when G & J began to perform its subcontract forthe installation of marlite with one of its employees, Rapp, a memberof Painters.Although the Carpenters' steward learned Rapp's affili-ation that morning, the carpenters did not stop work.However,early that same afternoon, Ingram, the Respondent's business agent,appeared at the project.Asked by the Carpenters what to do, Ingram,by his own admission, showed them a document conceding the installa-tion of marlite to Carpenters. Shortly after this the carpenters left.Ingram, still present, said and did nothing.After Rapp was removedfrom the job, the carpenters returned.IThe Respondent's exception to the finding that it wasresponsiblefor the Tucker andPeterson stoppageis substantiallyan attackupon the Trial Examiner's credibility find-ings.We will not reverse sucha finding unless it is showntobe clearlyerroneous.Standard Dry Wall Products, Inc.,91 NLRB 544, 545, enfd. 188 F. 2d 362 (C.A. 3).This has notbeen shown here ; we affirm the Trial Examiner's finding.127 NLRB No. 82. .566DECISIONSOF NATIONALLABOR RELATIONS BOARDAs the General Counsel points out in his exceptions, it is not reason-able to consider this incident in isolation. Ingram had been waging acampaign to secure this work for the Respondent. The stoppages atthe Fort Richardson and Tucker and Peterson projects had been, aswe and the Trial Examiner have found, only shortly before this time,caused by Ingram in furtherance of that object. In these circum-stances it is idle to think that Ingram did not cause the stoppage,especially as the men did not stop work until he had spoken withthem, but thereafter left almost at once. It is true that Ingram hadtold the men he would have to replace them-at the contractor'srequest-if they left.The Trial Examiner conceded that this mighthave been only a "ritualized gesture" not intended to be heeded by themen, but thought it would be speculative so to find. In view of theconsistent tenor of Ingram's actions, we do not doubt that the reasser-tion of the Respondent's claim to this work by Ingram was the effec-tive cause of the stoppage at Government Hill.We so find.'2.The Trial Examiner found that by causing discriminationagainst employees of the subcontractors, the Respondent had violatedSection 8(b) (2) and (1) (A).We agree.'The General Counselexcepts to the Trial Examiner's failure to find that the Respondent'sconduct was also violative of Section 8(b) (4) (B) and (C).We findno merit in this exception.As found by the Trial Examiner, therewas no request for either recognition or bargaining, and therefore noviolation of these sections.4ORDERUpon the entire record in this proceeding, and pursuant to Section10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the Respondent, UnitedBrotherhood of Carpenters and Joiners of America, Local Union1281, AFL-CIO, its officers, representatives, agents, and assigns, shall :1.Cease and desist from :(a)Causing or attempting to cause Fuller Paint and Glass Com-pany, G & J Flooring Contractors, Tucker & Peterson, ContinentalgThe General Counsel did not except to the Trial Examiner's finding that the Re-spondent did not cause stoppages at Elmendorf Air Force Base and Anchorage telephoneexchanges.We adopt these findingspro forma.Because of the nature and extent of theviolations found, we reject the Respondent's exceptions to the breadth of the TrialExaminer's recommended remedy.3Member Fanning dissents from this finding for reasons stated in his dissentingopinion inAcousti Engineering of Alabama, Inc.,120 NLRB 212, in view of his conclu-sion in a corollary proceeding (127 NLRB 549) that the conduct in the instant casealleged to be violative of Section 8 (b) (2) and (1) (A) may reasonably be violative ofSection 8(b)(4)(D).I SeeUnited Brotherhood of Carpenters and Joiners of America, AFL-CIO, etat. (Endi-cottChurch Furniture, Inc.),125 NLRB 853. UNITED BROTHERHOOD OF CARPENTERS, ETC., LOCAL 1281 567Constructors, Inc., C & R Builders, Inc., or any other employer as towhom the Board would assert jurisdiction, to discriminate againstany employee in violation of Section 8(a) (3) of the Act.(b) In any other manner restraining or coercing employees in theexercise of their right to self-organization, to join or assist Interna-tionalBrotherhood of Painters, Decorators and Paperhangers ofAmerica, Local 1140, AFL-CIO, or any other labor organization, tobargain collectively through representatives of their own choosing,to engage in concerted activities for the purpose of collective bargam-ing or other mutual aid or protection, and to refrain from any or allof such activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8(a) (3) of theAct, as modified by the Labor-Management Reporting and DisclosureAct of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Make whole Richard Rapp, Albert 0. Waddell, Wainer, andFlynn, for any loss of pay they may have suffered by reason of thediscrimination against them with regard to the terms and conditionsof their employment caused by the Respondent.(b)Post at its usual membership meeting place, in Anchorage,Alaska, copies of the notice attached hereto marked "Appendix."Copies of said notice, to be furnished by the Regional Director for theNineteenth Region, shall, after being signed by a duly authorizedrepresentative of the Respondent, be posted by the Respondent imme-diately upon receipt thereof, and maintained for a period of 60 con-secutive days thereafter, in conspicuous places, including all placeswhere notices to its members are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Forthwith return to the Regional Director for the NineteenthRegion additional copies of said notice, to be furnished by the RegionalDirector, signed by a duly authorized representative of the Respond-ent, for posting by Fuller Paint and Glass Company, G & J FlooringContractors, Tucker & Peterson, Continental Constructors, Inc., andC & R Builders, Inc., if they so desire, at places where notices to theiremployees are customarily posted.(d)Notify the Regional Director for the Nineteenth Region, inwriting, within 10 days from the date of this Order, what steps it hastaken to comply herewith.6In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."Q. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed, insofar as it alleges that the Respondent violated the Act otherthan as found herein.MEMBERS RODGERS andJENKINS took no part in the consideration ofthe above Decision and Order.APPENDIXNOTICE TO ALL OURMEMBERSPursuant to a Decilsion and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby give notice that :WE WILL NOT cause or attempt to cause Fuller Paint and GlassCompany, C & J Flooring Contractors, Tucker & Peterson, Con-tinental Constructors, Inc., C & R Builders, Inc., or any otheremployer as to whom the Board would assert jurisdiction, to dis-criminate against any employee in violation of Section 8 (a) (3) ofthe Act.WE WILL NOT in any other manner restrain or coerce employeesin the exercise of their right to self-organization, to join or assistInternational Brotherhood of Painters, Decorators and Paper-hangers of America, Local 1140, AFL-CIO, or any other labororganization, to bargain collectively through representatives oftheir own choosing, to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection,and to refrain from any or all of such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employmentas authorized in Section 8(a) (3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.WE WILL make whole Richard Rapp, Albert O. Waddell,Wainer, and Flynn, for any loss of pay they may have sufferedby reason of the discrimination against them.UNITED BROTHERHOOD OF CARPENTERS AND JOINERSOF AMERICA, LOCAL UNION 1281, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any othermaterial.0 UNITED BROTHERHOOD OF CARPENTERS, ETC., LOCAL 1281 569INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe consolidated complaint in this proceeding,' issued on January 26, 1959, bytheGeneral Counsel of the National Labor Relations Board (herein called theBoard), alleges that United Brotherhood of Carpenters and Joiners of America,Local Union 1281, AFL-CIO herein called the Respondent or the Carpenters Union),has violated Section 8(b) ( I ) (A), 8(b) (2), and 8(b) (4) (B) and (C) of the NationalLabor Relations Act, as amended (61 Stat. 136-163; herein referred to as the Act).2The Respondent has filed an answer which, in substance, denies the commission ofthe unlawful conduct imputed to it in the complaint.Pursuant to notice duly served by the General Counsel upon all other parties, ahearing was held before me, as duly designated Trial Examiner, on February 16 and17, 1959, at Anchorage, Alaska.At the hearing, the General Counsel and theRespondent appeared through, and were represented by, respective counsel.Allparties were afforded a full opportunity to be heard, examine and cross-examinewitnesses, adduce evidence, file briefs, and submit oral argument. I have read andconsidered briefs that the General Counsel and the Respondent have respectivelyfiled with me since the close of the hearing.No other party has filed a brief .3Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE EMPLOYERS INVOLVED; JURISDICTION OF THE BOARDThe jurisdiction of the Board in this proceeding hinges on operations of two firms,Fuller Paint and Glass Company and G & I Flooring Contractors, each of whichis an employer within the meaning of the Act.'The complaint Is based on three charges, bne filed on August 25, 1958, in Case No.19-CC-112; another on November 21, 1958, in Case No. 19-CC-117; and the third onDecember 10, 1958, in Case No. 19-CC-118. A copy of each charge has been duly servedupon the Respondent.By an order made pursuant to Section 102 33 of the Board'sRules and Regulations, the cases were duly consolidated on January 26, 1959Copies ofthe complaint and order of consolidation have been duly served upon the Respondent andthe parties who filed the charges mentioned above.2 The following are the pertinent provisions of Section 8(b)It shall be an unfair labor practice for a labor organization or its agents-(1) to restrain or coerce .. . employees in the exercise of the rights guaranteedin section 7 . . .(2) to cause or attempt to cause an employer to discriminate against an employeein violation of [Section 8(a) (3) 1 .. .sxrxtas(4) . . . to engage in, or to induce or encourage the employees of any employer toengage in, a strike or a concerted refusal in the course of their employment to use,manufacture, process, transport, or otherwise handle or work on any goods, articles,materials, or commodities or to perform any services, where an object thereof is :RREX0L4(B) forcing or requiring any other employer to recognize or bargain with a labororganization as the representative of his employees unless such labor organizationhas been certified as the representative of such employees under the provisions ofsection 9 ;(C) forcing or requiring any employer to recognize or bargain with a particularlabor organization as the representative of his employees if another labor organiza-tion has been certified as the representative of such employees under the provisionsof section 9 ;9The transcript contains garbled or otherwise erroneous transcriptions at a substantialnumber of points.These include words and phrases erroneously imputed to me such as,for example, an alleged characterization of certain testimony as "seemingly untruthful."The phrase actually used was "seemingly useless" in the course of a colloquy with counselon the subject of relevancy of the testimony in question.Nevertheless, as the transcriptadequately reflects the material facts and issues raised at the hearing, I deem it un-necessary, particularly, in the absence of a motion in the premises by any party, to enteran order correcting the record. 570DECISIONSOF NATIONALLABOR RELATIONS BOARDFuller Paint and Glass Company(herein called Fuller)is engaged at Anchorage,Alaska, in the business of selling and installing building materials,including productsknown as marlite and acoustical tile .4The concern annually purchases productsvalued at approximately$500,000.The goods are shipped to the company frompoints outside the State of Alaska.G & J Flooring Contractors(herein called G & J), a partnership consisting ofJesse Morrison and George Paulson, is engaged at Anchorage,Alaska, in the businessof installing building materials,including marlite and acoustical tile.The partnersare also the principal stockholders of an Alaska corporation described in the recordas Brady's Floor Covering(whose correct name probably is Brady Floor CoveringCo., Inc., and who will be called Brady herein);hold office in the corporation; anddirect its business affairs,including its personnel and labor policies, as well as thoseof the partnership.The corporation is engaged in the business of selling wall andfloor covering materials.As one witness put it, G & J "is the labor division ofBrady's Floor Covering,"or, in other words,in performing its installation work,the partnership acts as an instrumentality of the corporation.Allmaterials soinstalled are purchased by the corporation and are shipped to it in Alaska frompoints outside thereof.The value of the products so shipped amounts to at least$200,000 each year.Various categories of employees work interchangeably forboth the partnership and the corporation.As the business affairs and operationsof the two enterprises are integrated and subject to common management andcontrol, both may be regarded as a single employer at least for the purpose ofdetermining and asserting the Board's jurisdiction.Fuller and G&J are, and have been at all times material to the issues in thisproceeding,engaged in interstate commerce within the meaning of the Act, and inoperations affecting such commerce.Accordingly,the Board has jurisdiction of thesubject matter of this proceeding.ItTHE LABOR ORGANIZATIONS INVOLVEDAs the complaint alleges,and the answer admits, International Brotherhood ofPainters,Decorators and Paperhangers of America,Local1140,AFL-CIO (hereincalled the Painters Union), and the Carpenters Union are labor organizations withinthe meaning of the Act.111.THE ALLEGED UNFAIR LABOR PRACTICESA. Prefatory findingsOn January 29, 1957, the Carpenters Union and Brady entered into a contractprescribing terms and conditions of employment of employees engaged in the in-stallation of marlite and acoustical tile.The contract had not been terminated priorto the hearing in this proceeding.On May 23, 1957, pursuant to the provisions of the Act, the Board certified thePainters Union as the exclusive bargaining representative of a bargaining unit con-sisting of all employees of Brady and G & J (and two other employers not involvedhere) "engaged in the installation of soft tile, linoleum, formica, marlite, acousticaltile,venetian blinds and the like material at or near Anchorage, Alaska, excludingoffice clerical, supervisors as defined in the Act, as amended and all other em-ployees."Also, on June 12, 1957, in accordance with the provisions of the Act, theBoard certified the Painters Union as the exclusive bargaining representative of asimilar unit of Fuller's employees "engaged in the installation of soft tile, acousticaltile,marlite, linoleum, venetian blinds and like materials and glaziers, excludingoffice clerical, supervisors as defined in the Act, and all other employees."Thematerial fact to note about both units is that they both include marlite and acousticaltile installers.The certifications are still in effect.For the past 7 or 8 years, the Painters Union and G & J (notwithstanding thecontract of January 29, 1957, between Brady and the Carpenters Union) have hadcontractual relations affecting marlite and acoustical tile installers in G & J's employ.Whether Fuller similarly has had precertification bargaining relations with thePaintersUnion does not appear, but in any case, both Fuller and G & J, actingthrough a trade association of which they are members, entered into a collective-bargaining agreement with the Painters Union on July 1, 1958.The contract, whichisstill in effect, prescribes terms and conditions of employment for employees4Marlite is a hardboard product used as an interior finish on ceilings and walls.Acoustical tile is made from various products (glass or wood fibers, for example) and Issimilarly used as an interior finish. UNITED BROTHERHOOD OF CARPENTERS, ETC., LOCAL 1281 571subject to the certifications mentioned above,includingthose engagedin the in-stallationof marlite and acoustical tile.The issues in this proceeding basically center upon demands by the CarpentersUnion that members of that organization be employed in the installation of marliteand acoustical tile atcertain construction projects.At various times in 1957,Vernon Ingram, business representative of the Carpenters Union, made statementsto Jerry Willis, manager of one of Fuller's departments, to the effect thatmembersof the labor organization would not work at projects where Fuller employedmarliteand acoustical tile installers who were not members of theunion.Also, on oneoccasion (apparently in July 1957, according to the sense of Willis' testimony),Ingram told Willis that unless Fuller employed members of the Carpenters Unionin the installation of marlite and acoustical tile, the flim would be denied oppor-tunities for such work; and that "he (Ingram) would definitely take measures tostop any jobs (Fuller) had under contract at the time."In August 1958, a firm named Tucker & Peterson (apparently a partnership) wasengaged in remodeling an Anchorage property (known as the Tucker & PetersonBuilding),which it owns, and employed members of the Carpenters Union in"general carpentry work" at the project.During the course of the month, Fuller,under contract with Tucker & Peterson, began the installation of acoustical tile atthe project,assigningtwo of its employees (identified in the record only as Wainerand Flynn) to perform the work. (After the iFuller employees had been workingat the building for 3 or 4 days, Ingram appeared at the site and told RalphPeterson, a member of the firm that owns the building, that the acoustical tileinstallation was "supposed to be our work." Later that day, Ingram returned witha representative of the Painters Union, and the latter, during the course of "a littleheated argument" with Peterson and the two Fuller employees, took the position,in effect sharing Ingram's view, that Wainer and Flynn "should leave the joband let the carpenters do the work."At one point or another, while Ingram wasat the jobsite, he was observed talking to Sam Mercer, the job steward of theCarpenters Union at the project.The Fuller employees and the carpenters workeduntil the regular quitting time that day.On the following morning, upon Peterson's arrival at the jobsite, he found thecarpenters, including Mercer, standing idle. In response to an inquiry by Petersonabout the matter, they replied, in substance, that they could not work until settle-ment of "the acoustical tile question."The carpenters left the project.Later that day, Willis and Peterson went to the headquarters of the CarpentersUnion in Anchorageto see Ingram.There they encountered Mercer and the othercarpenters who had left the project.Peterson asked Mercer why the carpentershad "walked off the job," and Mercer replied that they had done so upon Ingram'sinstructions.Mercer also said that it made no difference to him who installed theacoustical tile at the project, but that he had had to leave it because of his con-cern that he "would be fined" if he did not followIngram's instructions.Shortlythereafter,Willis and Peterson talked to Ingram in the latter's office, and Willisasked the union representative whether he had instructed the carpenters to leavethe project. Ingram denied that he had done so, and denied that he knew of anyoneelse who had so instructed the men.After some additional discussion (of no con-sequence here), Willis and Peterson left Ingram.Soon after their departure, while still at the union headquarters, in Mercer'spresence and hearing, Willis and Peterson agreed that Fuller would suspend theinstallation of the acoustical tile and assign Wainer and Flynn to the task of in-stalling floor tile at the project (a type of work over which there was no controversy).This was done on the following morning and the carpenters returned to work atthe same time.About a week later, Fuller sent two additional employees to resumethe acoustical tile work.Upon their arrival at the project, the carpenters quit theirwork again, and did not return during the 3-day period that it took to complete theinstallation oftthe acoustical tile.As with Fuller, Ingram has demanded of G & J that it employ members of theCarpenters Union in the work of installing marlite and acoustical tile.So far asthe record shows, the first occasion when such a demand was made involved theperformance by G & J of a subcontract for the installation of acoustical tile inconnection with the construction of a bowling alley at Fort Richardson, Alaska, bya general contractor named Continental Constructors, Inc.G & J assigned two ofitsemployees, Richard Rapp and Albert Waddell, both members of the PaintersUnion,to installthe tile.They began their work on or about March 10, 1958. Atthat time, the carpenters in the employ of the general contractor were engaged inother aspects of the construction work.They were members of the CarpentersUnion, one of themserving asthe jobsteward of that organization at theproject. 572DECISIONSOF NATIONAL LABOR RELATIONS BOARDOn the morning that Rapp and Waddell reported for work, the job steward madea complaint to Roy Horness, president of Continental Constructors, Inc., concerningthe employment of the two tile installers, and told Horness that the carpentersemployed at the project "would not work while other men were doing their work."Later that day, about noon, Ingram came to the construction site, at the instanceof the job steward, and told Horness that he "would pull the carpenters off theproject" unless Rapp and Waddell were replaced with members of the CarpentersUmon.Horness pointed out that it was G & J and not his film that was installingthe acoustical tile and rejected Ingram's demand. Ingram then proposed that heand Horness meet with the respective representatives of the Painters Union andG & J, stating that he would wait until 2 p.m. that day before taking any furtheraction, and that if the matter had not been "straightened out" by that time, hewould have to pull the carpenters off the job." The "deadline" was subsequentlyextended by Ingram to 3 p.m.Horness attempted to arrange a meeting by thathour, but was unable to do so, and upon arrival of the "deadline," the carpentersat the project, upon instructions from Ingram transmitted to them through the jobsteward, "picked up their tools and left the job."Rapp and Waddell continued towork at the project for the balance of the workday.The meeting proposed by Ingram was held at the office of G & J about an hourafter the carpenters' departure, and was attended by Ingram, Horness, a businessagent of the Painters Union, and representatives of G & J.There Ingram reiteratedhis demand that the work of installing acoustical tile at the project be assigned tomembers of his union; and the upshot of the matter was an agreement by thosepresent that G & J would withdraw Rapp and Waddell from the job; and that Con-tinental Constructors, Inc., would itself undertake the task of installing the acousticaltile,and would employ members of the Carpenters Union to do the remaining tilework.5As matters then stood, it would take two men 2 days to complete the tilework. In accordance with the agreement, G & J assigned Rapp and Waddell toanother project on the following morning, and two carpenters in the employ ofContinental Constructors, Inc , completed the tile installation.During the early part of November 1958, G & J began performance of a sub-contract for the installation of marlite and other materials at a project known asthe Government Hill School (located, apparently, in or near Anchorage), assigningRapp to do the work.Members of the Carpenters Union were employed there atthe time, one of them acting as that organization's steward at the jobsiteRappreported for work on the morning of November 4 or 5, 1958, and soon after he didso, the steward asked him to specify his union affiliation.Rapp replied that he wasa member of the Painters Union and exhibited his union card.That same morning, Marvin Briggs, superintendent for the general contractor atthe project, called on Ingram and informed the latter of his wish to avoid a workstoppage by the carpenters at the school project because of Rapp's employmentthere.Ingram said that he "didn't think it was right" for "soft tile mechanics"(such as Rapp) to do "carpenters' work"; that he would not "like to see" a workstoppage at the project; that he could not predict what the carpenters employedthere would do; that he "couldn't blame them if they did walk off"; and that hewould take no action against them if they quit the project.He agreed, however,to come to the jobsite at I p m. that day.Ingram, accompanied by a representative of the Painters Union, came to theproject shortly after that hour, and talked to carpenters employed there.Accordingto Ingram's uncontradicted testimony, a number of these employees "asked (him)questions as to what they should do" in connection with Rapp's work, and in reply,Ingram showed them a letter from an official of the Painters Union "conceding thatmarlite and acoustical tile belong to the Carpenters." Ingram also told the menin Briggs' presence that he "would have to replace them" if they left their work.The carpenters nevertheless left the project in a body. It was then midafternoonsome 2 or 3 hours before the regular quitting time. Ingram was still at the jobsiteand saw the men as they left, but said nothing more to them. Briggs told Ingramthat he was "glad it's settled one way or the other," and that he would take the"necessary steps" with Rapp's employer.Rapp worked until the end of the workday,but, by direction of G & J, did not return to the project on the following dayG & Jassigned another of its employees, a member of the Carpenters Union, to completethe marlite installation.5Ingram appears to have based his demands on some arrangement or "settlement"(not clearly elaborated in the record) by which "jurisdiction" over the type of work inquestion was allegedly awarded to the Carpenters Union. The arrangement is irrelevantto the issues, whether or not the Painters Union was a party to it, and I do not pass onits propriety. UNITED BROTHERHOOD OF CARPENTERS, ETC., LOCAL 1281 573B.Discussion of the issues; concluding findingsIt is undisputed that Ingram instigated the work stoppage at the Fort Richardsonproject, and there can be no doubt that he acted as the agent of the CarpentersUnion in that regard. Indeed, the Respondent concedes in its brief that it violated"some sections" of the Act (meaning, presumably, Section 8(b) (1) (A) and (2) ).However, in his testimony Ingram denied that he required the carpenters to quitwork at the Tucker & Peterson Building and Government Hill School, and theRespondent disclaims responsibility for the work stoppages at those projectsWith respect to the Tucker & Peterson job, the disclaimer will not survive totalscrutiny of the evidence.To be sure, there is no direct evidence to dispute Ingram'sdenial that he told the carpenters at the project to leave it, but that is by no meansdecisive.It is a significant fact that Wainer and Flynn and the carpenters workedat the jobsite without incident for some 3 or 4 days prior to Ingram's appearancethere.Bearing that in mind, particularly against the background of Ingram's previ-ous threats to Willis, described earlier, the fact that the carpenters discontinuedtheirwork on the morning after Ingram visited the project and talked to the jobsteward there takes one a long way, to say the least, to a conclusion that Ingramprecipitated the work stoppage.What is more, Ingram himself testified that hetold the job steward "that the Carpenteis do claim that assignment (to installacoustical tile at the Tucker & Peterson Building), and it is our work, that weshould protect it."Although Ingram did not specify when he made that statement,I thing it may fairly be inferred from the sequence of events that it was made atsome point prior to the work stoppage, if not, indeed, on the occasion when Ingramvisited the project and was observed talking to the steward there. In the per-spective of the whole record, it is reasonable, I think, to view Ingram's statementto the steward, who was also an agent of the Carpenters Union, as a direction thatthe carpenters seek to enforce the union's work assignment claim by quitting theproject.If there were any doubt about the matter, it would be resolved by thefact that the steward told Willis and Peterson, on the occasion when they came tothe union hall, that the carpenters had left the project upon Ingram's instructions.Viewing the steward's remarks, as I do, as an admission imputable to his principal,they are, in my judgment, in the light of other factors pointing to the truth of theremarks, a more accurate guide to decision than Ingram's self-serving disclaimer ofresponsibility for the work stoppage.6 In short, the Carpenters Union, throughIngram, induced and encouraged the carpenters at the Tucker & Peterson Building,like those employed at the Fort Richardson project, to engage in a strike or a con-certed refusal to work.The evidence will not, in my judgment, support a similar conclusion with respectto the work stoppage at the Government Hill School. I think it a suspicious circum-stance that the carpenters at the project, about 10 in number, quit their work in abody not long after their steward verified the fact of Rapp's membership in thePaintersUnion, and soon after Ingram spoke to them.? But there are counter-balancing factors that point in another direction.One of these, of course, is the lackof any evidence to support a conclusion that Ingram, or any other agent of theCarpenters Union, told the carpenters to leave the project.Another is the affirmativeevidence indicating that it was the individual carpenters at the project, rather thanIngram, who raised the question upon Ingram's arrival there "as to what they shoulddo" in connection with Rapp's employment to install marlite at the project. It maybe plausibly argued, I think, that Ingram's display of a letter from the PaintersUnion "conceding" that the work of installing marlite and acoustical tile "belong(s)to the Carpenters" was but a signal to the men to walk off the project, but I am,also constrained to take into account the undisputed evidence that Ingram told them,6 The Respondent offered no objection to Willis' testimony describing the steward's re-marks.Thus the testimony should "be considered and given its natural probative effect,"even if it be assumed that it would have been excluded as hearsay upon proper objection.American Rubber Products Corporation v N L R B ,214 F 2d 47, 51 (C A 7) Be thatas it may, because of the steward's functions as an agent of the Carpenters Union, hisstatement to Willis and Peterson is not inadmissible hearsay.As Ingram testified theUnion's stewards have the duty to "see that (its) trade rules . .are lived up to," and"to protest to the employer . . . any work assignment that is made to another craftwhich rightfully belongs to . . . the Carpenters "What is more, Ingram, by his ownaccount, expressly told the steward at the Tucker & Peterson project to "protect" theUnion's claim that the work in question should be assigned to its membersThe steward'sfunctions were, in short, of sufficient scope to warrant the imputation of his remarks tothe Carpenters Union.7Cf.Roane-Anderson Company,82 NLRB 696. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDin Briggs' presence, that he "would have to replace them" if they left. Perhaps thiswas but a ritualized gesture of dissuasion which Ingram did not intend the men toheed, but to reach such a conclusion one would have to substitute speculation forevidence.I think, in other words, that there is at least an equal basis in the recordfor concluding that the carpenters left the Government Hill project because of theirown judgment "as to what they should do," after reading the letter from thePainters Union, as there is for an inference that the Carpenters Union either requiredor requested them to take the course that they did.The sum of the matter is thatthe evidence does not preponderantly establish that the Carpenters Union inducedor encouraged the work stoppage at the Government Hill School project 8Turning to the allegations of violation of the Act, there can be no doubt that anobject of the work stoppage at the Fort Richardson job was to bring pressure to bearupon the general contractor, Continental Constructors, Inc., to compel the assign-ment of the work of installing acoustical tile to members of the Carpenters Union.As a consequence of the pressure, the general contractor and G & I joined in, andgave effect, to an agreement to remove Rapp and Waddell from the project. Bysuch conduct, it is clear, Continental Constructors, Inc., and G & J discriminatedagainst Rapp and Waddell because they were not members of the Carpenters Union,thus violating Section 8(a) (3) of the Act .9As at the Fort Richardson job, an aimof the carpenters' walkout at the Tucker & Peterson Building was to compel theiremployer (Tucker & Peterson), who had overall responsibility for the constructionproject, to require an acoustical tile contractor (Fuller) to replace two employees(Wainer and Flynn), whom it had assigned to install acoustical tile at the project,with members of the Carpenters Union.The consequence of the work stoppage,somewhat resembling that at the Fort Richardson project, was that Tucker & Petersonand Fuller entered into an arrangement whereby the latter assigned Wainer andFlynn to other work.By their conduct in the premises, Tucker & Peterson andFuller discriminated againstWainer and Flynn because they were not members ofthe Carpenters Union, thus violating Section 8(a)(3).Having caused the acts ofdiscrimination described above, the Carpenters Union thereby violated Section8(b) (2) of the Act, and restrained and coerced employees in the exercise of rightsguaranteed them by Section 7 of the Act, thus violating Section 8(b)(1)(A) of thestatute.ioThe General Counsel maintains that by causing the work stoppages at the FortRichardson and Tucker & Peterson projects, the Carpenters Union also violatedSection 8(b) (4) (B) and (C) of the Act. By force of the relevant statutory language,a basic premise of the claim is that "an object" of the relevant work stoppage was to8 The record contains evidence dealing with Carpenters' work stoppages related to theinstallation of marlite or acoustical tile in a bowling alley at Elmendorf Air Force Base,located near Anchorage, and in some Anchorage telephone exchangesWith respect tothose projects, I deem it sufficient to note that thereisno basisin the record for theimputation of legal responsibility for the stoppages involved to the Carpenters Union9 The finding that the general contractor discriminated against Rapp and Waddell is notprecluded by the fact that the two men were not its employeesNorthern CaliforniaChapter, Associated General Contractors, et al,119 NLRB 1026, 1031-1032. I can seeno material difference between that case, where the general contractor, under economicpressure from a union, required a subcontractor and its employees to withdraw from aproject, and the conduct of Continental Constructors, Inc, in arranging, by agreement,for the withdrawal of Rapp and Waddell from the Fort Richardson job. "It is sufficientfor a finding of a violation of Section 8(a) (3) .. . that an employer, who meets theAct's definition of an employer . . . has accomplished an act which results in a dis-crimination with respect to the 'tenure of employment' . . . of employees who meet the -Act's definition of employees"(idat 1032). I read the cited case (at p. 1031, foot-note 9)as overruling prior decisions,such asUnited Association of Journeymen andApprentices, etc, Local ¢20, AFL-CIO (Frick Company and Bolger-Parker Company),116 NLRB 119, to the extent that they conflict with the quoted holdingioNorthern California Chapter, Associated General Contractors,supra,at pp. 1032-1033.The finding of the Respondent's responsibility for the discrimination is not pre-cluded by the fact that the relevant allegations of the complaint chargeattemptsto causediscrimination, instead of alleging that the Respondentcausedit.For one thing, the issueof the Respondent's responsibility for the discrimination was fully litigated.For anothermatter, early in the hearing, the General Counsel stated that "a back pay problem" is"probably" involved in the case.This would reasonably have the effect of putting theRespondent on notice that its responsibility for the discrimination was at issue, since ithas been long established that "back pay may be required of a labor organization onlywhere it is responsible for unlawful discrimination against an employee "ColonialHardwood Flooring Company, Inc.,84 NLRB 563, 567. UNITED BROTHERHOOD OF CARPENTERS, ETC., LOCAL 1281 575force or require Fuller or G & J, as the case may be, "to recognize or bargain" withthe Carpenters Union.The General Counsel's brief finds proof of such an objectin testimony by Ingram to the effect that if he had been successful in persuadingFuller to hire members of his union for marlite and acoustical tile installation he"would have gone into (contractual) negotiations" with the company; and that inthe event of employment of such members by G & J for that type of work, he wouldseek to apply to them the contract between his union and Brady. But this testimonyis at best a hypothetical assumption (expressed, be it noted, almost a year after theFort Richardson work stoppage, and some 6 months after the walkout at the Tucker& Peterson Building), and is not, in my judgment, a probative guide to the "object"of the work stoppage.How risky a business it would be to take any other view ofthe hypothesis may be demonstrated by other aspects of the record.The GeneralCounsel himself established that G & J substituted one of its employees, who was amember of the Carpenters Union, for Rapp at the Government Hill School project;yet there is not a scintilla of evidence that the Brady contract was applied to thereplacement or that the Carpenters Union sought to represent or bargain for him (orfor another of its members who was in G & J's employ until about 6 weeks beforethe hearing) at any time since the certification of May 23, 1957 11On the contrary,there is undisputed evidence that the two members of the Carpenters Union whoworked for G & J in marlite installation after the certification were employed "underthe same arrangement" (or, in other words, under the same terms and conditions)as the members of the Painters Union in the company's employ. The sum of thematter is that there is no substantial evidence that the Carpenters Union has at anytime since the certifications requested or otherwise sought recognition as the bar-gaining representative of employees subject to them, or has endeavored to bargainon their behalf.12That being the case, the record will not support a finding thatthe Respondent has violated Section 8(b) (4) (B) and (C).13IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of Fuller and G & I described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices violativeof Section 8(b)(1) (A) and (2) of the Act, I shall recommend that it cease anddesist therefrom and take certain affirmative measures designed to effectuate the"The General Counsel makes a point of the fact that Fuller madepaymentsinto thehealth and welfare fund of the Carpenters Union for members of that organization whomit employed for acoustical tile installation at the Tucker & PetersonBuildingin September1957, following a carpenters' work stoppage there. (The project was a differentone fromthat involved in the walkout about a year later, which has been made the subject offindings above )The record does not develop the circumstances under which the pay-ments were made, that is, whether by contractual arrangements with the CarpentersUnion or because of any demand by that organization. In the posture of the record,even if one assumes the relevancy of the evidence in question, the mere fact of the pay-ments does not give effective support to the claim that an object of the walkout at thebuilding about a year later was to force or require Fuller to recognize or bargain withthe Carpenters Union as the representative of any of the firm's employees.li Some 3 months before thehearing, Ingram(for reasons he described,but are notrelevant here) rejected a proposal by Rapp that the latter and other members of thePainters Union "transfer as a body" to the Carpenters Union. This, it seems to me,bolstersa conclusionthat the work stoppages at the Fort Richardson and Tucker &Peterson projects had but one objective, and that was to compel the assignment of thework of Installing acoustical tile to members of the Carpenters Union.is I am unableto share the General Counsel's view,expressedin his brief, that "a de-mand for recognition and bargaining was implicit in Respondent's demand that its mem-hers be assigned the marlite and acoustical tile work "To accept the quoted positionwould be tantamount to guessing one's way into a finding Respondent violated Section8(b) (4) (B) and (C). Cf.The PlumbingContractors Association of Baltimore,Maryland,Inc, et at,93 NLRB 1081, where the Board noted (at p 1088) that so longas a non-certified union "was merely seeking tosecure a reassignmentof work toemployees outside(a)unit, andwas not seeking or claiming to represent the unit, Section8(b) (4) (C)would not beapplicable " 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDpolicies of the Act.As it has been found that the evidence does not establish thatthe Respondent has violated Section 8(b) (4) (B) and (C) of the Act, I shall recom-mend that the Board dismiss so much of the complaint as alleges that the Respondenthas violated those sections.The Respondent's unfair labor practices strike at the heart of rights guaranteedemployees by Section 7 of the Act.14 The rights involved are closely related toothers guaranteed by Section 7. In view of the nature of the unfair labor practicesfound above, there is reasonable ground to anticipate that the Respondent will in-fringe upon such other rights in the future unless appropriately restrainedThere-fore, in order to make effective the interdependent guarantees of Section 7, 1 shallrecommend an order which will in effect require the Respondent to refrain in thefuture from abridging any of the rights guaranteed employees by said Section 7.15As it has been found that the Respondent caused Continental Constructors, Inc., andG & J to discriminate against Rapp and Waddell in violation of Section 8(a) (3) of theAct, and caused Fuller and Tucker & Peterson to discriminate against Wainer andFlynn in violation of said Section 8(a)(3), I shall recommend that the Respondentmake each of the four employees whole for any loss of pay he may have sufferedby reason of the discrimination against him, as found above, by payment to him ofa sum of money equal to the amount of wages he would have earned, but for thesaid discrimination; and that the said loss of pay be computed in accordance withthe formula and method prescribed by the Board in F. W.Woolworth Company,90 NLRB 289, to which the parties to this proceeding are expressly referred.isUpon the basis of the foregoing findings of fact, and upon the entire record inthis proceeding, I make the following:CONCLUSIONS OF LAW1.Fuller, G & J, Tucker & Peterson, and Continental Constructors, Inc., are, andhave been at all dimes material to this proceeding, employers within the meaningof Section 2(2) of the Act.2.The Painters Union and the Carpenters Union are, and have been at all timesmaterial to this proceeding, labor organizations within the meaning of Section 2(5)of the Act.3.All employees of Brady and G & J engaged in the installation of soft tile,linoleum, formica, marlite, acoustical tile, Venetian blinds, and like material at ornear Anchorage, Alaska, excluding office clerical, supervisors as defined in the Act,and all other employees, are, and have been at all times material to the issues in thisproceeding, members of a unit appropriate for the purposes of collective bargain-ing with the meaning of Section 9(b) of the Act.4.All employees of Fuller engaged in the installation of soft tile, acoustical tile,marlite, linoleum, Venetian blinds, and like materials and glaziers, excluding officeclerical, supervisors as defined in the Act, and all other employees, constitute, andhave constituted at all times material to the issues in this proceeding, a unit appro-priate for the purposes of collective bargaining within the meaning of Section 9(b)of the Act5The Painters Union is, and has been at all times material to the issues in thisproceeding, the exclusive representative of the employees in each of the aforesaidappropriate units for the purposes of collective bargaining within the meaning ofSection 9(a) of the Act.6.By causing Fuller, G & J, Tucker & Peterson, and Continental Constructors,Inc , to discriminate against employees in violation of Section 8(a)(3) of the Act,as found above, the Carpenters Union has engaged in unfair labor practices withinthe meaning of Section 8(b) (2) of the Act.7.By restraining and coercing employees in the exercise of rights guaranteed tothem by Section 7 of the Act, as found above, the Carpenters Union has engagedin unfair labor practices within the meaning of Section 8(b)(1) (A) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.9The evidence does not establish that the Respondent has violated Section8(b) (4) (B) and (C) of the Act.[Recommendations omitted from publication.]14 SeeN.L R B. v. Entwistle Mfg.Co., 120 F. 2d 532 (C.A. 4).15 SeeMay Department Stores d/b/a Famous-Barr Company v. N L.R.B,326 U.S. 376;Bethlehem Steel Co. v. N.L.R B.,120 F. 2d 641 (C.A., D C ).is I do not pass on the question whether the four employees, or any of them, actuallylost any working time as a result of the respective acts of discrimination against them.That issue can be determinedduringthe compliance stage of this proceeding.